DETAILED ACTION
	Claims 1, 3, 5, 7, 8, and 10-19 are pending. Claims 1 and 12 have been amended, claims 2, 4, 6, and 9 were previously canceled, and claims 17-19 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
 Claim Objections
Claims 1, 8, 10, 13, and 16-19 are objected to because of the following informalities:  
Claims 1, 17, and 19 are missing the period at the end of the claim. 
Claim 8 is cited as both (Original) and (Canceled). 
Claims 8, 10, and 16 recite “(100 mol%)” such that the parentheses should be omitted. 
Claim 13 recites the following:

    PNG
    media_image1.png
    403
    369
    media_image1.png
    Greyscale
. However, this formula was previously crossed out in the amendment filed January 19, 2022.
 Claim 18 recites general formula (b-1) which is too blurry. Chain-like recited in claim 18 should read as chain. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 5, 7, 8, and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, 7, 8, 10-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an acid generator. 
Claims 17 and 19 recite general formulae (a03-1-1) and (a03-1-2) but fail to define Rα. The Examiner is interpreting it to be a hydrogen atom, a methyl group or a trifluoromethyl group based on page 45 of the instant specification.
Claim 18 recites the limitation "the acid generator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites formula (b-1) but fails to define R102. The Examiner is interpreting it to be a fluorine atom or a fluorinated alkyl group of 1 to 5 carbon atoms based on page 77 of the instant specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (U.S. 2013/0101936).
Taniguchi et al. teaches a positive resist composition in Example 40 comprising Polymer 37, acid generator PAG-8, onium salt Salt-7, and solvents PGMEA and GBL [page 62] wherein Polymer 37 (resin component) comprises recurring units ALU-1, ALU-4, Unit-6, Unit-11, Unit-15, and Unit-21 [0121] which are the following:

    PNG
    media_image2.png
    192
    111
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    148
    108
    media_image3.png
    Greyscale
[page 57]
    PNG
    media_image4.png
    154
    107
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    192
    138
    media_image5.png
    Greyscale
[page 59]
    PNG
    media_image6.png
    193
    152
    media_image6.png
    Greyscale
[page 60]
    PNG
    media_image7.png
    167
    169
    media_image7.png
    Greyscale
[page 61] wherein ALU-4 is equivalent a structure unit (a01) represented by general formula (a01-1) of instant claims 1 and 12 when R01 is an alkyl group of 1 carbon atom, na01 is 0, and Ra01 is represented by general formula (a01-r2-1) when Rax’10 is an alkyl group of 2 carbon atoms and Rax’11 is a group which forms a monocycloalkane having 5 carbon atoms together with the carbon atom to which Rax’10 is bonded; Unit-6 is equivalent to a structural unit (a02) of instant claims 1 and 12, specifically represented by general formula (a02-1) of instant claims 3 and 13 when R02 is an alkyl group of 1 carbon atom, na02 is 0, and Ra02 is a lactone-containing monocyclic group; and Unit-15 is equivalent to structural unit (a03) of instant claims 1 and 12, specifically represented by general formula (a03-1) of instant claims 5, 7, and 13 when R03 is an alkyl group of 1 carbon atom, na03 is 0, and Ra03 is a monocyclic alicyclic hydrocarbon group having a hydroxy group. Taniguchi et al. also teaches an antireflective coating solution coated onto a silicon substrate and baked to form an ARC film. The resist solution was spin coated onto the ARC film and baked to form a resist film. The resist film was exposed according to the ArF immersion lithography on an ArF excimer laser scanner NSR-S610C. The resist film was baked and developed [0126] (claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Komuro et al. (U.S. 2013/0224658) as evidenced by Goto et al. (U.S. 2017/0115569), Nihashi et al. (WO2018043255), and Kim et al. (Synthesis of copolymers containing 3-hydroxcyclohexyl methacrylate and their application as ArF excimer laser resists). (U.S. 2019/0187558 is being used as the English translation of WO2018043255).
Komuro et al. teaches a resist composition including: a base component (A) that exhibits changed solubility in a developing solution by the action of acid; a photoreactive quencher (C); and an acid generator component (B) that generates acid upon exposure [abstract] wherein the component (A) may be a resin component (A1) that exhibits increased polarity under the action of acid. The component (A1) preferably has a structural unit (a1) containing an acid decomposable group that exhibits increased polarity by the action of acid. The component (A1) preferably further includes a structural unit (a2) containing an -SO2- containing cyclic group or a lactone-containing cyclic group, as well as the structural unit (a1). The component (A1) preferably further includes a structural unit (a3) containing a polar group, as well as the structural unit (a1), or the structural unit (a1) and the structural unit (a2) [0052-0057] with a specific example of structural unit (a1) represented by the following formula (a1-1-18):

    PNG
    media_image8.png
    132
    275
    media_image8.png
    Greyscale
[page 14] wherein Rα is a hydrogen atom, a methyl group or a trifluoromethyl group [0198] which is equivalent to a structure unit (a01) represented by general formula (a01-1) of instant claims 1 and 12 when R01 is an alkyl group of 1 carbon atom, na01 is 0, and Ra01 is represented by general formula (a01-r2-1) when Rax’10 is an alkyl group of 1 carbon atom and Rax’11 is a group which forms a monocycloalkane having 5 carbon atoms together with the carbon atom to which Rax’10 is bonded. Komuro et al. also teaches a specific example of structural unit (a2) includes the following formula (a2-1-1):

    PNG
    media_image9.png
    146
    274
    media_image9.png
    Greyscale
[0346] wherein Rα is a hydrogen atom, a methyl group or a trifluoromethyl group [0346] which is equivalent to a structural unit (a02) of instant claims 1 and 12, specifically represented by general formula (a02-1) of instant claims 3 and 13 when R02 is an alkyl group of 1 carbon atom, na02 is 0, and Ra02 is a lactone-containing monocyclic group. Komuro et al. further teaches a specific example of structural unit (a3) includes the following formula (a3-12-9):

    PNG
    media_image10.png
    135
    264
    media_image10.png
    Greyscale
[0390] wherein Rα is a hydrogen atom, a methyl group or a trifluoromethyl group [0390] which is equivalent to structural unit (a03) of instant claims 1 and 12, specifically represented by general formula (a03-1) of instant claims 5, 7, and 13, more specifically general formula (a03-1-1) of instant claims 17 and 19 when Rα is a hydrogen atom, a methyl group or a trifluoromethyl group. Komuro et al. also teaches the amount of the structural unit (a3) based on the combined total of all structural units constituting the component (A1) is preferably 0 to 85 mol %, and more preferably 0 to 80 mol %. When the amount of the structural unit (a3) is at least as large as the lower limit of the above-mentioned range, the effect of using the structural unit (a3) (such as improvement effect in resolution, lithography properties and pattern shape) can be satisfactorily achieved. On the other hand, when the amount of the structural unit (a3) is no more than the upper limit of the above-mentioned range, a good balance can be achieved with the other structural units [0403] which overlaps the claimed range of more than 5 mol% to less than 30 mol% (claims 8, 10, and 14-16). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one of ordinary skill in the art to obtain the claimed amount through routine experimentation in the resist art. Although Komuro et al. does not teach a specific example of the resin comprising the above structural units it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a resin through routine experimentation of combining equally suitable components for the sought invention based on known beneficial properties as evidenced by Nihashi et al. which teaches the protective group including a monocyclic ring can cause the high deprotection reactivity in the acid-decomposable group and the low diffusion of the generated acid to be compatible with each other [0083], as evidenced by Goto et al. which teaches a repeating unit having a monocyclic lactone structure is preferable, in view of providing suitable solubility in an organic solvent [0181], and as evidenced by Kim et al. which teaches 3-hydroxycyclohexyl methacrylate is used as an adhesion promotor to silicon substrate and to improve dry-etching resistance [p275]. 
With regard to claim 11, Komuro et al. teaches a second aspect of the present invention is a method of forming a resist pattern, including: forming a resist film on a substrate using the resist composition; conducting exposure of the resist film; and developing the resist film to form a resist pattern [0022].
With regard to claim 18, Komuro et al. teaches a specific example of the acid generator includes the following formula (B)-4:

    PNG
    media_image11.png
    282
    283
    media_image11.png
    Greyscale
[page 81] which is equivalent to an acid generator component (B) represented by general formula (b-1) of instant claim 18 when R102 is a fluorine atom, V101 is a single bond, Y101 is a divalent linking group containing an oxygen atom, R101 is a -SO2- containing cyclic group, and M’m+ is m-valent onium cation.
Response to Arguments
	Due to the amendment filed July 15, 2022 of instant claims 1 and 12, the 102(a)(1) rejection over Enomoto has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claims 1 and 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2014/0220492, U.S. 2014/0141373, U.S. 2013/0189619, U.S. 2013/0157197, U.S. 2013/0157201, U.S. 2013/0143159, U.S. 2013/0137048, U.S. 2013/0115554, U.S. 2013/0095427, U.S. 2013/0071789, U.S. 2013/0045443, and U.S. 2013/0022911 are obvious over the instant claims similar to that of ‘658 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                      

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722